People v Clark (2021 NY Slip Op 00774)





People v Clark


2021 NY Slip Op 00774


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND DEJOSEPH, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (535/15) KA 12-00840.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMARIO CLARK, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.